DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 5, 7, 14-15, 17 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Drache (USP 213635), hereinafter referred to as Drache.
[AltContent: textbox (Second Portion)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Third Portion)][AltContent: textbox (First Portion)][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    457
    605
    media_image1.png
    Greyscale


Drache Figure 1
Regarding Claim 1, Drache discloses a device comprising: 
a first plate (two bottom most plates (D), as shown in figure 5); 
a second plate (third and fourth bottom most plates (D), as shown in figure 5) attached to the first plate (shown in figure 5, wherein the plates (D) are attached to one another for allowing the passage of working fluid); 
a first spacer (e) and a second spacer (f) arranged between the first plate and the second plate (shown in figure 5, wherein the spacers form the flow channels) separate the plates), wherein the first plate, the second plate, the first spacer and the second spacer define a first temperature controlled passage (flow passage though the passage labeled 2 in figures 2 and 4) for a first product to pass through the device (shown in figure 5); 
a third plate (fifth and sixth bottom most plates (D), as shown in figure 5 and figure 10 that shows the multitude of plates) attached to the second plate (shown in figure 5), wherein at least one of the first plate, the second plate or the third plate is an energy exchanging plate comprising energy exchanging capabilities (shown in figure 5, wherein the plates are capable of exchanging energy); 
a third spacer (e) and a fourth spacer (f) arranged between the second plate and the third plate (shown in figure 5, wherein each plate (D) contains spacers (e and f) for creating the fluid flow channels), wherein the second plate, the third plate, the third spacer and the fourth spacer define a second temperature controlled passage (flow passage though the passage labeled 4 in figures 2 and 4) for a second product to pass through the device (shown in figure 5); 
a first bracket (shown in figure 2, being the U-Shaped bracket that bolts to the inlet manifold) comprising a first leg (shown in figure 2, being the right side leg that contains a bolt), a second leg (shown in figure 2, being the left side leg that contains a bolt), and a bridging portion extending from the first leg of the first bracket to the second leg of the first bracket (shown in figure 2); 
a second bracket (shown in figure 2, being the top bracket that bolts to the aforementioned first bracket) comprising a first leg (shown in figure 2, being the right side leg that contains a bolt), a second leg (shown in figure 2, being the left side leg that contains a bolt), and a bridging portion extending from the first leg of the second bracket to the second leg of the second bracket (shown in figure 2), wherein the first leg of the first bracket is connected to the first leg of the second bracket (shown in figure 2), and 
the second leg of the first bracket is connected to the second leg of the second bracket (shown in figure 2); 
an end plate (shown in figure 1, being the manifold (H and I)) comprising first and second product inlets (shown in figure 1, wherein openings for the fluid are shown that lead to the passages, see intended use analysis below) and connected to the bridging portion of the first bracket and the bridging portion of the second bracket (shown in figure 1, wherein the bridging portions of the aforementioned brackets are bolted together and also bolted to the manifold, thereby forming a directly and indirectly connected assembly);
a first temperature controlling passage (flow passage though the passage labeled 1 in figures 2 and 4) in a first portion (shown in annotated figure 1) of the energy exchanging plate; and 
a second temperature controlling passage (flow passage though the passage labeled 3 in figures 2 and 4) that is separate from the first temperature controlling passage (shown in annotated figure 1, wherein the annotated flow paths are separated along the heat exchanger), 
the second temperature controlling passage is positioned in a second portion of the energy exchanging plate downstream from the first portion of the energy exchanging plate (shown in annotated figure 1), and
the second temperature controlling passage is downstream from the first temperature controlling passage such that a distance from the end plate (shown in figure 1, being the manifold (H and I)) to the first temperature controlling passage along the first temperature controlled passage is less than a distance from the end plate to the second temperature controlling passage along the first temperature controlled passage (shown in annotated figure 1).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “inlets” and “energy exchanging capabilities”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Drache further discloses the first plate (two bottom most plates (D), as shown in figure 5) is the energy exchanging plate (shown in figure 1), 
at least one of the second plate (third and fourth bottom most plates (D), as shown in figure 5) or the third plate (fifth and sixth bottom most plates (D), as shown in figure 5 and figure 10 that shows the multitude of plates) is an additional energy exchanging plate (shown in figure 1) which comprises a third temperature controlling passage (flow passage though the passage labeled 5 in figures 2 and 4) that is separate from the first and second temperature controlling passages (shown in annotated figure 1, wherein the annotated flow paths are separated along the heat exchanger), 
the third temperature controlling passage is positioned in a first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “First Portion”), 
the additional energy exchanging plate further comprises a fourth temperature controlling passage (flow passage though the passage labeled 7 in figures 2 and 4) that is separate from the first, second and third temperature controlling passages (shown in figures 2 and 4), the fourth temperature controlling passage is positioned in a second portion of the additional energy exchanging plate downstream from the first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “Second Portion”), and the fourth temperature controlling passage is downstream from the third temperature controlling passage such that a distance from the end plate to the third temperature controlling passage along the first temperature controlled passage is less than a distance from the end plate to the fourth temperature controlling passage along the first temperature controlled passage (shown in annotated figure 1).
Regarding Claim 5, Drache further discloses the third plate (fifth and sixth bottom most plates (D), as shown in figure 5 and figure 10 that shows the multitude of plates) is the energy exchanging plate (shown in figure 5, wherein the plates are capable of exchanging energy), 
at least one of the first plate (two bottom most plates (D), as shown in figure 5) or the second plate (third and fourth bottom most plates (D), as shown in figure 5) is an additional energy exchanging plate which comprises a third temperature controlling passage (flow passage though the passage labeled 5 in figures 2 and 4) that is separate from the first and second temperature controlling passages (shown in annotated figure 1, wherein the annotated flow paths are separated along the heat exchanger), 
the third temperature controlling passage is positioned in a first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “First Portion”), 
the additional energy exchanging plate further comprises a fourth temperature controlling passage (flow passage though the passage labeled 7 in figures 2 and 4) that is separate from the first, second and third temperature controlling passages (shown in figures 2 and 4),
the fourth temperature controlling passage is positioned in a second portion of the additional energy exchanging plate downstream from the first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “Second Portion”), and the fourth temperature controlling passage is downstream from the third temperature controlling passage such that a distance from the end plate to the third temperature controlling passage along the first temperature controlled passage is less than a distance from the end plate to the fourth temperature controlling passage along the first temperature controlled passage (shown in annotated figure 1).
Regarding Claim 7, Drache further discloses the second plate (third and fourth bottom most plates (D), as shown in figure 5) is the energy exchanging plate, at least one of the first plate (two bottom most plates (D), as shown in figure 5) or the third plate (fifth and sixth bottom most plates (D), as shown in figure 5 and figure 10 that shows the multitude of plates) is an additional energy exchanging plate (shown in figure 1) which comprises a third temperature controlling passage (flow passage though the passage labeled 5 in figures 2 and 4) that is separate from the first and second temperature controlling passages (shown in annotated figure 1, wherein the annotated flow paths are separated along the heat exchanger), 
the third temperature controlling passage is positioned in a first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “First Portion”), 
the additional energy exchanging plate further comprises a fourth temperature controlling passage (flow passage though the passage labeled 7 in figures 2 and 4) that is separate from the first, second and third temperature controlling passages (shown in figures 2 and 4),
the fourth temperature controlling passage is positioned in a second portion of the additional energy exchanging plate downstream from the first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “Second Portion”), and the fourth temperature controlling passage is downstream from the third temperature controlling passage such that a distance from the end plate to the third temperature controlling passage along the first temperature controlled passage is less than a distance from the end plate to the fourth temperature controlling passage along the first temperature controlled passage (shown in annotated figure 1).
Regarding Claim 14, Drache further discloses the first plate (two bottom most plates (D), as shown in figure 5), the second plate (third and fourth bottom most plates (D), as shown in figure 5) and the third plate (fifth and sixth bottom most plates (D), as shown in figure 5 and figure 10 that shows the multitude of plates) are attached together by at least one of a bolt (shown in figures 1-2).
Regarding Claim 15, Drache further discloses an inlet manifold (shown in figure 1 (H and I)) attached to an end of the device (shown in figure 1), the inlet manifold defining an inlet passage (L) that divides into a first outlet passage and a second outlet passage (shown in figure 1, wherein the chamber (L) is divided into individual vertical pathways for the working fluid to pass), the first outlet passage leading into the first temperature controlled passage of the device (flow passage though the passage labeled 1 in figures 2 and 4 of the previously annotated first plate) and the second outlet passage leading into the second passage temperature controlled of the device (shown in figure 5, wherein another vertical passage leads to the passage labeled 3 in figures 2 and 4).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “inlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 17, Drache discloses a heat exchanger comprising: 
a first plate (bottom most plate (D), as shown in figure 5); 
a second plate (second and third bottom most plates (D), as shown in figure 5) attached to the first plate (shown in figure 5, wherein the plates (D) are attached to one another for allowing the passage of working fluid); 
a first spacer (e) and a second spacer (f) arranged between the first plate and the second plate (shown in figure 5, wherein the spacers form the flow channels) separate the plates), wherein the first plate, the second plate, the first spacer and the second spacer define a first passage (flow passage though the passage labeled 2 in figures 2 and 4) for a first product to pass through the heat exchanger (shown in figure 5); 
a third plate (top most plate (D), as shown in figure 5) attached to the second plate (shown in figure 5), at least one of the first plate, the second plate or the third plate comprising energy exchanging capabilities (shown in figure 5, wherein the plates are capable of exchanging energy); 
a third spacer (e) and a fourth spacer (f) arranged between the second plate and the third plate (shown in figure 5, wherein each plate (D) contains spacers (e and f) for creating the fluid flow channels), wherein the second plate, the third plate, the third spacer and the fourth spacer define a second passage (flow passage though the passage labeled 4 in figures 2 and 4) for a second product to pass through the heat exchanger (shown in figure 5); 
a first bracket (shown in figure 2, being the U-Shaped bracket that bolts to the inlet manifold) comprising a first leg (shown in figure 2, being the right side leg that contains a bolt), a second leg (shown in figure 2, being the left side leg that contains a bolt), and a bridging portion extending from the first leg of the first bracket to the second leg of the first bracket (shown in figure 2); 
a second bracket (shown in figure 2, being the top bracket that bolts to the aforementioned first bracket) comprising a first leg (shown in figure 2, being the right side leg that contains a bolt), a second leg (shown in figure 2, being the left side leg that contains a bolt), and a bridging portion extending from the first leg of the second bracket to the second leg of the second bracket (shown in figure 2), wherein the first leg of the first bracket is connected to the first leg of the second bracket (shown in figure 2), and 
the second leg of the first bracket is connected to the second leg of the second bracket (shown in figure 2); 
an end plate (shown in figure 1, being the manifold (H and I)) comprising first and second product inlets (shown in figure 1, wherein openings for the fluid are shown that lead to the passages, see intended use analysis below) and connected to the bridging portion of the first bracket and the bridging portion of the second bracket (shown in figure 1, wherein the bridging portions of the aforementioned brackets are bolted together and also bolted to the manifold, thereby forming a directly and indirectly connected assembly),
a first temperature controlling passage (flow passage though the passage labeled 1 in figures 2 and 4 of the previously annotated first plate) in a first portion (shown in annotated figure 1) of the energy exchanging plate; and 
a second temperature controlling passage (flow passage though the passage labeled 3 in figures 2 and 4) that is separate from the first temperature controlling passage (shown in annotated figure 1, wherein the annotated flow paths are separated along the heat exchanger), 
the second temperature controlling passage is positioned in a second portion of the energy exchanging plate downstream from the first portion of the energy exchanging plate (shown in annotated figure 1), and
the second temperature controlling passage is downstream from the first temperature controlling passage such that a distance from the end plate (shown in figure 1, being the manifold (H and I)) to the first temperature controlling passage along the first temperature controlled passage is less than a distance from the end plate to the second temperature controlling passage along the first temperature controlled passage (shown in annotated figure 1).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “inlets” and “energy exchanging capabilities”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 19, Drache discloses the first plate (two bottom most plates (D), as shown in figure 5) is the energy exchanging plate (shown in figure 1), 
at least one of the second plate (third and fourth bottom most plates (D), as shown in figure 5) or the third plate (fifth and sixth bottom most plates (D), as shown in figure 5 and figure 10 that shows the multitude of plates) is an additional energy exchanging plate (shown in figure 1) which comprises a third temperature controlling passage (flow passage though the passage labeled 5 in figures 2 and 4) that is separate from the first and second temperature controlling passages (shown in annotated figure 1, wherein the annotated flow paths are separated along the heat exchanger), 
the third temperature controlling passage is positioned in a first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “First Portion”), 
the additional energy exchanging plate further comprises a fourth temperature controlling passage (flow passage though the passage labeled 7 in figures 2 and 4) that is separate from the first, second and third temperature controlling passages (shown in figures 2 and 4), the fourth temperature controlling passage is positioned in a second portion of the additional energy exchanging plate downstream from the first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “Second Portion”), and the fourth temperature controlling passage is downstream from the third temperature controlling passage such that a distance from the end plate to the third temperature controlling passage along the first temperature controlled passage is less than a distance from the end plate to the fourth temperature controlling passage along the first temperature controlled passage (shown in annotated figure 1).
Regarding Claim 20, Drache further discloses the second plate (third and fourth bottom most plates (D), as shown in figure 5) is the energy exchanging plate, at least one of the first plate (two bottom most plates (D), as shown in figure 5) or the third plate (fifth and sixth bottom most plates (D), as shown in figure 5 and figure 10 that shows the multitude of plates) is an additional energy exchanging plate (shown in figure 1) which comprises a third temperature controlling passage (flow passage though the passage labeled 5 in figures 2 and 4) that is separate from the first and second temperature controlling passages (shown in annotated figure 1, wherein the annotated flow paths are separated along the heat exchanger), 
the third temperature controlling passage is positioned in a first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “First Portion”), 
the additional energy exchanging plate further comprises a fourth temperature controlling passage (flow passage though the passage labeled 7 in figures 2 and 4) that is separate from the first, second and third temperature controlling passages (shown in figures 2 and 4),
the fourth temperature controlling passage is positioned in a second portion of the additional energy exchanging plate downstream from the first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “Second Portion”), and the fourth temperature controlling passage is downstream from the third temperature controlling passage such that a distance from the end plate to the third temperature controlling passage along the first temperature controlled passage is less than a distance from the end plate to the fourth temperature controlling passage along the first temperature controlled passage (shown in annotated figure 1).
Regarding Claim 21, Drache further discloses the third plate (fifth and sixth bottom most plates (D), as shown in figure 5 and figure 10 that shows the multitude of plates) is the energy exchanging plate (shown in figure 5, wherein the plates are capable of exchanging energy), 
at least one of the first plate (two bottom most plates (D), as shown in figure 5) or the second plate (third and fourth bottom most plates (D), as shown in figure 5) is an additional energy exchanging plate which comprises a third temperature controlling passage (flow passage though the passage labeled 5 in figures 2 and 4) that is separate from the first and second temperature controlling passages (shown in annotated figure 1, wherein the annotated flow paths are separated along the heat exchanger), 
the third temperature controlling passage is positioned in a first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “First Portion”), 
the additional energy exchanging plate further comprises a fourth temperature controlling passage (flow passage though the passage labeled 7 in figures 2 and 4) that is separate from the first, second and third temperature controlling passages (shown in figures 2 and 4),
the fourth temperature controlling passage is positioned in a second portion of the additional energy exchanging plate downstream from the first portion of the additional energy exchanging plate (shown in annotate figure 1, wherein the first portion of the additional energy exchanging plate is the same as the annotated “Second Portion”), and the fourth temperature controlling passage is downstream from the third temperature controlling passage such that a distance from the end plate to the third temperature controlling passage along the first temperature controlled passage is less than a distance from the end plate to the fourth temperature controlling passage along the first temperature controlled passage (shown in annotated figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Drache (USP 213635) as applied in Claims 1-2, 5, 7, 14-15, 17 and 19-21 above and in view of Rasmussen et al. (USP 6131648), hereinafter referred to as Rasmussen. 
Regarding Claims 12-13, although Drache discloses the first plate and the second plate are sealed along the first spacer and the second spacer to withstand internal pressures in the passage (shown in figure 4, wherein a pressure exits within the passages), Drache to disclose wherein the first plate and the second plate are sealed along the first spacer and the second spacer to withstand internal pressures in the first passage from 50 to 1500 psi and the second plate and the third plate are sealed along the third spacer and the fourth spacer to withstand internal pressures in the second passage from 50 to 1500 psi.
Rasmussen, also drawn to a plate heat exchanger with spacers, teaches multiple plates are sealed along multiple spacers to withstand internal pressure in multiple passages from 50 to 1500 psi (“As is evident from the illustration in FIG. 9, fluid at high pressure in the spaces between the plates 86 of the plate pack applies the high pressure to the inner spacer pieces 94, which are sufficiently resilient to transmit the pressure to the main seals 92, and those seals in turn transmit pressure to the outer spacer pieces 96 which abut the high pressure enclosure 64.  As a result of that abutment, the outer spacer pieces are held in position which, in turn, retains the main seals and inner spacer pieces in position despite applied pressures of up to 1200 psi or more” (col. 5 ll. 43-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the sealing spacers of the first, second and third plates of Drache being able to withstand internal pressures in the passages from about 50 to about 1500 psi, as taught by Rasmussen, the motivation being to provide heat exchange with a pressurized fluid from a system that contains said fluid while negating failure due to the high pressure or to provide a thermally efficient, low weight heat exchanger solution for an existing high pressure environment that prevents failure of a component due to excess heating.         

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. 
Applicant alleges on Page 11 of the Arguments that Drache fails to disclose the various temperature controlling passages being separate and downstream/upstream one another. The Examiner respectfully disagrees. The annotated temperature controlling passages of Drache are separate due to the passages being situated on different plates, wherein portions of the aforementioned passages are downstream or upstream one another (see annotated figure above). 

Allowable Subject Matter
Claims 3-4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763